Case: 14-15655    Date Filed: 06/24/2015   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-15655
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 9:13-cr-80240-KAM-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

JASON ANDREW VITULANO,
a.k.a. J,
a.k.a. Jay,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (June 24, 2015)

Before ED CARNES, Chief Judge, WILSON and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Robert E. Adler, appointed counsel for Jason Andrew Vitulano in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
              Case: 14-15655    Date Filed: 06/24/2015   Page: 2 of 2
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Vitulano=s convictions and

sentences are AFFIRMED.




                                         2